Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 23, 2020

                                    No. 04-20-00102-CV

 GONZALES NURSING OPERATIONS, LLC f/d/b/a Texan Nursing & Rehab of Gonzales,
                            Appellant

                                              v.

   Alta Mae SMITH, Rosie L. Smith, Alton Allen, Jr., A.B. Allen, David L. Allen, Melvin L.
         Allen, Individually and on Behalf of the Estate of Nannie B. Allen, Deceased,
                                          Appellees

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-14718
                          Honorable Laura Salinas, Judge Presiding

                                         ORDER
      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. We ORDER appellant to pay the costs of this appeal.

       It is so ORDERED on September 23, 2020.


                                                          ________________________
                                                          Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2020.

                                                          _________________________
                                                          Michael A. Cruz, Clerk of Court